Citation Nr: 0925648	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for congenital valvular 
heart disease.  

2.  Entitlement to compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to 
November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's aortic bicuspid valve disease preexisted his 
entrance into active service and was not aggravated during 
his active service.  

2.  The veteran's hypertension has never resulted in 
diastolic pressure of predominantly 100 mm. Hg. or greater or 
systolic pressure predominantly 160 mm. Hg. or greater and he 
does not have a history of diastolic pressure of 100 mm. Hg. 
or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for aortic bicuspid 
valve disease have not been met.  38 U.S.C.A. § 1101, 1110, 
1111, 1112 (West 2002 & Supp. 2008; 38 C.F.R. § 3.303, 3.304, 
3.306, 3.307, 3.310 (2008).  

2.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including valvular heart disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection can also be established if it is shown 
that a service connected disability caused or aggravated a 
nonservice connected disability.  38 C.F.R. § 3.310.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Additionally, in precedent opinion, VA General Counsel held 
that service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin.  
VAOPGCPREC 82-90.  In that opinion, VA General Counsel stated 
"We must caution, however, that many such defects can be 
subject to superimposed disease or injury.  If, during an 
individual's military service, superimposed disease or injury 
does occur, service-connection may indeed be warranted for 
the resultant disability."  Id.  

A July 1991 enlistment report of medical examination 
indicates a normal clinical evaluation of the Veteran's 
heart.  Thus absent clear and unmistakable evidence that he 
had heart disease prior to service and clear and unmistakable 
evidence that any preexisting heart disease was not 
aggravated by service, he is presumed to have been in sound 
condition with regard to his heart when he entered service in 
1991.  

Determinations as to whether a condition preexisted entrance 
into service should not be based on medical judgment alone as 
distinguished from accepted medical principles or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin and development of the condition.  
38 C.F.R. § 3.304(a)(1).  Determinations should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  Id.  

"Aggravation" of a disease during service is defined at 
38 C.F.R. § 3.306 as an increase in severity during service 
beyond the natural progression of the disease.  

Of record is an August 1980 report form "A.M." M.D. which 
documents that the Veteran was sent for evaluation of a heart 
murmur noticed on a football examination.  Dr. A.M. reports 
that the Veteran had a murmur noted at birth.  A report of 
heart catheterization from August 21, 1980 includes an 
impression that the Veteran had mild aortic stenosis with 
early post stenotic dilatation of the ascending aorta and 
unknown deformity of the Sinus of Valsalva.  

A September 1999 report of medical history for the purpose of 
separation from service includes the Veteran's endorsement 
that he had a past or present history of pain or pressure in 
the chest.  In an associated document the Veteran reported 
that he had this symptom for two months.  An associated 
report of medical examination included an abnormal clinical 
evaluation of the Veteran's heart with a notation of 
nonsymptomatic murmur of new onset.  Chest x-rays were 
normal.  A report of an October 1999 transesophageal 
echocardiography study includes an impression of mild aortic 
regurgitation at the Veteran's bicuspid aortic valve and a 
deformed aortic valve leaflet versus redundancy with 
associated extra valvular or aortic root tissue densities.  

Records from "R.W.", M.D. document that a January 2002 
echocardiography study revealed that the Veteran had 
congenital abnormal aortic valve.  Records from "J.F.H.", 
M.D. document treatment for the Veteran's heart condition.  A 
June 2004 magnetic imaging angiogram yielded an impression of 
an ascending aortic aneurysm, with images through the aortic 
valve suggestive of stenosis and regurgitation through the 
valve.  

In September 2004, the Veteran underwent aortic root 
replacement with a Medtronic aortic root heart valve and an 
ascending aortic replacement with mobilization of the aortic 
arch and anastomosis from the Medtronic heart valve to the 
mobilized arch.  In July 2005 and April 2006 reports, Dr. 
J.F.H. listed an impression of congenital bicuspid aortic 
valve with stenosis and insufficiency aortic widening treated 
with porcine valve and root replacement.  

The 1980 report is medical evidence of the existence of the 
abnormality many years prior to service.  The reports of Dr. 
R.W. and Dr. J.F.H. refer to the Veteran's aortic valve 
abnormality as congenital.  The Board finds these reports to 
be clear and unmistakable evidence that the Veteran's aortic 
valve abnormality preexisted his entrance into service.  

The next question is whether the abnormality was the result 
of a defect or of a disease.  

In March 2009, a VA cardiologist rendered an opinion as to 
the whether the Veteran's aortic valve abnormality was the 
result of a congenital defect as opposed to a congenital 
disease and whether the disability was aggravated during the 
Veteran's active service.  He stated that the Veteran's 
defective aortic valve is the result of what is considered to 
be a disease process.  

Because, the Veteran's aortic valve abnormality was the 
result of a "disease", it must now be determined whether 
clear and unmistakable evidence shows that the disease was 
not aggravated during the Veteran's service.  If this is not 
so, then the presumption of soundness is not rebutted.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.

The next question posed to the examiner was whether it was 
manifestly clear that the disease did not increase beyond its 
natural progression during service.  After detailing and 
explaining the findings from diagnostic tests conducted in 
1980, 1999, 2002, and 2003, the examiner stated that these 
were compatible with the natural progression of the disease 
over this time period.  The Board notes that the cardiologist 
referred to the catheterization as taking place on October 
21, 1980, although the report is clearly dated August 21, 
1980.  Given that the 2009 opinion accurately states the 
findings as well as the day and year, the Board finds that 
this reference to October rather than August is a nonmaterial 
error.  

This opinion is unambiguous, rendered by an expert in the 
appropriate medical specialty, and based on review of 
diagnostic test results.  As such, the Board finds this 
opinion to be clear and unmistakable evidence that the 
Veteran's aortic valve disease was not aggravated during his 
service.  

The examiner was also asked to offer an opinion as to whether 
the Veteran's aortic valve condition resulted in any other 
disease during service, or stated another way, whether it 
could be said that the Veteran had cardiac disease 
superimposed upon any cardiac condition.  This question was 
asked due to the reference in a VA General Counsel precedent 
opinion that differentiated between "congenital defects" 
and "diseases" and explained that defects can be subject to 
superimposed disease or injury.  

The VA cardiologist answered this question by stating that 
the only possibility was high blood pressure, but there were 
several lines of evidence that his high blood pressure did 
not have any superimposing effects on his aortic valve 
disease.  The cardiologist found that the veteran's blood 
pressure readings during service as well as inservice 
echocardiography and electrocardiogram militated against a 
finding that the Veteran's hypertension had anything to do 
with his aortic valve disease.  

Finally, he stated that hypertension is not shown to increase 
the progression of aortic valve disease.  

The Board realizes that the question asked of the 
cardiologist was whether the Veteran's cardiovascular 
condition resulted in any other disease during service and 
the examiner appears to provide an answer to a different 
question - whether the Veteran had any other disease that 
affected his aortic valve disease.  However, the examiner's 
statement that the only possibility was hypertension is 
evidence that the Veteran does not have any cardiac or 
vascular disease other than his aortic valve disease and his 
service-connected essential hypertension, and hence, the 
examiner provided the only answer that made any medical 
sense.  If the Veteran had any other heart disease, separate 
from his aortic valve disease, it is extremely unlikely that 
this cardiologist, who clearly reviewed the medical evidence 
in detail, would have confined his report to aortic valve 
disease and hypertension.  Thus, to the extent that the 
examiner may not have precisely answered the question asked, 
this does not render the examination inadequate.  Indeed, an 
April 2006 echocardiogram report from Dr. J.F.H. indicates 
that all of the Veteran's heart structures were normal, there 
was no stenosis or regurgitation, there were no intracardiac 
lesions or shunts or cardiac masses or thrombi, and pressures 
were normal.  

Also asked by the Board was whether the Veteran's 
hypertension as likely as not aggravated or caused the 
Veteran's current cardiovascular disability.  The examiner 
stated that, fundamentally, hypertension is unrelated to 
bicuspid aortic valve disease and that there is little 
clinical trial data in this area.  He stated that it could be 
hypothesized that uncontrolled hypertension could have some 
negative effect, but that such uncontrolled hypertension 
would have to be significantly elevated over prolonged 
periods to impact the progression of the congenital heart 
disease present in this Veteran.  The examiner reported that 
the Veteran's hypertension was well controlled and there was 
no evidence that his controlled hypertension detrimentally 
affected the natural progression of his congenital heart 
disease.  

The Board finds that this opinion is clear and unmistakable 
evidence that the Veteran's congenital heart disease was not 
worsened by his hypertension and that his congenital heart 
disease did not cause or aggravate any other condition during 
his service.  

As there is clear and unmistakable evidence that the 
Veteran's bicuspid aortic valve disease preexisted his 
entrance into service and did not worsen beyond its natural 
progression during service, the presumption of soundness has 
been rebutted.  Hence his claim for service connection for 
bicuspid aortic valve disease must be denied.  See Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The evidence is 
also against a finding that the Veteran's hypertension 
aggravated his bicuspid aortic valve disease at any time.  
Therefore, a grant of VA benefits based on secondary service 
aggravation is not warranted.  For these reasons, the Board 
must deny the appeal as to this issue.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

These claims stem from the initial rating assigned for the 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection for hypertension was established in a July 
2000 rating decision in which the RO assigned a 
noncompensable rating, effective in June 2006, the date VA 
received the Veteran's claim.  

Where the rating schedule does not provide for a zero percent 
evaluation, a zero percent evaluation is assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id 
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

Treatment records from Dr. J.H. include a blood pressure 
measurement of 124/82 in April 2006.  In January 2007, the 
Veteran underwent a VA hypertension examination.  Blood 
pressure was measured at 130/75, 130/76, and 135/75.  The 
examiner reported that the Veteran suffered from essential 
hypertension.  

As all evidence of record shows that the Veteran's diastolic 
pressure has not been greater than 76 mm. Hg. and his 
systolic pressure has not been greater than 135 mm. Hg. 
during any period on appeal.  There is no history of 
diastolic pressures predominantly 100 mm. Hg. or greater.  
Hence, there is no basis for assigning a compensable rating 
for this disability.  In short all evidence is against 
assigning a compensable rating so his appeal must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate his claims for 
service connection for high blood pressure and a heart 
condition (bad aortic valve) as well as informing the Veteran 
of his and VA's respective duties for obtaining evidence, and 
how VA assigns effective dates and disability ratings in the 
event that a service connection claim is granted.  The letter 
was sent prior to the initial adjudication of the Veteran's 
claims in January 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Either with VA's assistance or by his 
the Veteran's own efforts, obtained and associated with the 
claims file are records of treatment by "R.W.R.", M.D., 
"J.F.H.", M.D., "W.R.", M.D., "G.P.", M.D., and "A.M.", 
M.D.  A medical examination that addressed the Veteran's 
hypertension was conducted in January 2007 and a necessary 
medical opinion was obtained in March 2009 that addressed the 
Veteran's aortic bicuspid valve disease.  The examination and 
the opinion are adequate and the Board needs no further 
expert medical or clinical evidence to decide this appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


